Citation Nr: 1811377	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-22 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to an increased rating for a right knee disability, to include degenerative changes and popliteal cyst, post medial meniscectomy, currently 20 percent disabling.

4. Entitlement to an increased rating for residual right knee status post ligament repair currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a left knee disability, to include degenerative joint disease, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Marc S. Whitehead, Attorney


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 in the U.S. Marine Corps, and was stationed at Camp Lejeune.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from August 2009 and January 2012 rating decisions of the Department of Veteran's Affairs (VA) Office (RO) in Los Angeles, California.  Following the transfer from the RO in Los Angeles, the case is now in the jurisdiction of the Houston, Texas RO.

By way of background, the RO granted service connection for a left knee disability and denied increased ratings for two right knee disabilities in August 2009, and denied service connection for diabetes, hypertension, obesity, and TDIU in January 2012.  Appeals from both decisions were separately and properly perfected, and the two appeals were merged for purposes of Board review. 

The Board remanded the service connection issues on appeal for a new VA examination in May 2015.  The RO scheduled the VA examination, however the Veteran did not attend or give cause for cancelling.  The RO substantially complied with the directives of the Board remand and the VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Those issues are returned to the Board after adjudication by the RO.

The Board denied service connection for obesity in August 2015, and the Veteran did not appeal.  Therefore that issue is not before the Board.


FINDING OF FACT

The Veteran was scheduled for a VA medical examination by the RO in July 2012 for his increased ratings issues on appeal, and a separate VA medical examination for his service connection issues on appeal on September 2015, as per the Board remand.  The Veteran did not report to either VA examination and failed to indicate good cause for his absences. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes, to include as secondary to a service-connected disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655(a-b) (2017).

2. The criteria for entitlement to service connection for hypertension, to include as secondary to a service-connected disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.655(a-b) (2017).

3. The Veteran's claimed disabilities are not etiologically related to the presumption of exposure to contaminated drinking water during his service at Camp Lejeune.  38 C.F.R. §§ 3.307, 3.309 (2017).

4.  The criteria for the Veteran's claim for an increased rating in excess of 20% for a right knee disability, to include degenerative changes and popliteal cyst, post medial meniscectomy, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.655(a-b), 4.7, 4.71a, Diagnostic Code 5010, 5258 (2017).
 
5.  The criteria for the Veteran's claim for an increased rating in excess of 10% for residual right knee status post ligament repair have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.655(a-b), 4.7, 4.71a, Diagnostic Code 5257 (2017).

6.  The criteria for the Veteran's claim for an increased initial rating in excess of 20% for a left knee disability, to include degenerative joint disease, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Codes 5003, 5260 (2017).

7.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.3.03(a) (2017).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service disease or injury and current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (revised January 28, 2013).  In the early 1980's, it was discovered that two on base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (revised November 29, 2011).  In response, the U.S. Code has been updated such that any of the diseases listed at 38 C.F.R. § 3.309(f) that manifest in any qualifying Veteran to a degree of 10 percent at any point after service, create a presumption of service connection.  38 C.F.R. § 3.307(a)(7)(iii) (2017).

a). Diabetes Mellitus

In May 2015, the Board remanded the Veteran's case for a new examination.  The record reflects that the RO scheduled the Veteran a VA examination in relation to the Board remand on September 2015.  The Veteran failed to attend the examination.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  The Veteran did not contact the Houston VA Medical Center where the VA examination was scheduled to offer any cause for missing the examination.

The Veteran's claim, filed in March 2010, is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  It is instead an "other original claim" under 38 C.F.R. § 3.655(b) and as such is denied as a matter of law for failure to report for a VA examination.  

The Board finds that the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  Thus the record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  38 C.F.R. § 3.655 (2017). 

However, even if this issue was decided based on the evidence of record, the Board would still deny the claim.  Service connection may be granted for a disability that began in military service or was caused by some event or experience in service.  When the Veteran's case was previously before the Board, the Board determined that insufficient medical evidence existed with which to make a decision.  The Veteran's current disability of diabetes mellitus is undisputed, but more evidence was required specifically to determine if any in-service event caused the disability or if it was secondary to the service-connected bilateral knee condition as claimed by the Veteran.  The VA medical examination scheduled for the Veteran would have helped the VA make a determination on this nexus.  Although the Veteran submitted additional medical information during the pendency of the claim, his information did not address the nexus opinion for which his claim was previously remanded.  VA medical records show an assessment of diabetes mellitus type II effective January 2008, but there was no diagnosis or treatment of diabetes mellitus in the Veteran's STRs.

In his March 2010 statement in support, the Veteran claimed that his lack of mobility, due to his obesity which itself was due to his service-connected right knee disability, contributed to his hypertension and then borderline diabetes.  However in reviewing all medical evidence in the record, neither a private doctor nor a VA examiner proffered an opinion as to whether the Veteran's diabetes was caused by a service-connected disability.

The Veteran's attorney lays out the argument in his August 2013 brief in support of the Veteran's VA 9 that the Veteran's service-connected knee disabilities caused a limit on his ability to exercise, which caused obesity, which then caused the Veteran's diabetes.  However, none of the medical evidence he sites to specifically mention this association.  The Veteran's attorney, the Veteran, and Board attorneys are not competent to offer medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); See also 38 C.F.R. § 3.159(a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, no matter how compelling the attorney's testimony may be in outlining a potential medical nexus, it is still lay evidence from a party that is not competent to provide medical opinions.  No medical professional has offered a similar opinion in the record.  The September 2015 VA medical examination that the Veteran did not attend was scheduled to provide that precise evidence missing from the record.      

As such, his failure to attend his VA medical examination without giving cause to the VA for his cancellation deprived the Board of medical information sufficient to rule in his favor.  The Board's duty to assist has been satisfied, and the ultimate burden of providing evidence for a Veteran's case falls to the Veteran.  Entitlement to service connection for diabetes mellitus secondary to a service connected bilateral knee condition is denied. 

b). Hypertension

The claim on appeal of entitlement to hypertension secondary to a service-connected bilateral knee condition is not the original claim for compensation as contemplated by the operative VA regulations.  

As above, in May 2015, the Board remanded the Veteran's case for a new examination.  The record reflects that the RO scheduled the Veteran a VA examination in relation to the Board remand on September 2015.  The Veteran failed to attend the examination.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  The Veteran did not contact the Houston VA medical center where the VA examination was scheduled to offer any cause for missing the examination.

The Veteran's claim, filed in March 2010, is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  It is instead an "other original claim" under 38 C.F.R. § 3.655(b) and as such is denied as a matter of law for failure to report for a VA examination.  

The Board finds that the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005);  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  38 C.F.R. § 3.655 (2017). 

However, even if this issue was decided based on the evidence of record, the Board would still deny the claim.  Service connection may be granted for a disability that began in military service or was caused by some event or experience in service.  When the Veteran's case was previously before the Board, the Board determined that insufficient medical evidence existed with which to make a decision.  The Veteran's current disability of hypertension is undisputed, but more evidence was required specifically to determine if any in-service event caused the disability or if it was secondary to the service-connected bilateral knee condition as claimed by the Veteran.  The VA medical examination scheduled for the Veteran would have helped the VA make a determination on this nexus.  Although the Veteran submitted additional medical information during the pendency of the claim, his information did not address the nexus opinion for which his claim was previously remanded.  The Veteran's VA medical records showed high blood pressure in September 2009 with use of Lisinopril, but the Veteran's STRs showed no treatment for or diagnosis of hypertension.  A November 2010 VA medical examination showed a diagnosis of hypertension, but with no medical evidence linking that condition to an in-service event or treatment.  Medical evidence does not show that the Veteran's hypertension manifested to a compensable degree within one year of discharge from service.  

In addition, August 2008 VA medical records stated that the Veteran had a strong family history of hypertension.

In his March 2010 statement in support, the Veteran claimed that his lack of mobility, due to his obesity which itself was due to his service-connected right knee disability, contributed to his hypertension and (borderline) diabetes.  However in reviewing all medical evidence in the record, neither a private doctor nor a VA examiner able preferred an opinion on whether the Veteran's hypertension was caused by a service-connected disability.

The Veteran's attorney lays out the argument in his August 2013 brief in support of the Veteran's VA 9 that the Veteran's service-connected knee disabilities caused a limit on his ability to exercise, which caused obesity, which then caused the Veteran's hypertension.  However, none of the medical evidence he sites to specifically mention this association.  The Veteran's attorney, the Veteran, and Board attorneys are not competent to offer medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); See also 38 C.F.R. 3.159 (a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, no matter how compelling the attorney's testimony may be outlining a potential medical nexus, it is still lay evidence and that by a party that not competent to provide medical opinions.  No medical professional has offered a similar opinion in the record.  The September 2015 VA medical examination that the Veteran did not attend was scheduled to provide this exact evidence missing from the record.      

As such, his failure to attend his VA examination without giving cause to the VA for his cancellation deprived the Board of medical information sufficient to rule in his favor.  The Board's duty to assist has been satisfied, and the ultimate burden of providing evidence for a Veteran's case falls to the Veteran.  Entitlement to service connection for hypertension secondary to a service connected bilateral knee condition is denied.

c). Camp Lejeune presumption

The diseases listed in 38 C.F.R. § 3.309(f) qualify as presumptive diseases for Veterans who served no less than 30 days at Camp Lejeune.  Although the Veteran served in the Marines at Camp Lejeune for a sufficient period of time to qualify for a presumption, neither diabetes mellitus nor hypertension are amongst the eight presumptive diseases codified in the Regulation.  As such, the Camp Lejeune contaminant presumption is insufficient to fill the nexus gap in the Veteran's service connection claims currently before the Board.

Increased Rating

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximated the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition the regulations state that functional loss may be due to pain, supported by adequate pathology and evidence by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

The Veteran's right knee disability is currently rated under both 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 5258 (2017).  Diagnostic Code 5257 is measured by recurrent subluxation or lateral instability.  To obtain a rating of 10 percent, which is currently assigned to the Veteran, the recurrent subluxation or lateral instability must be slight.  To obtain a rating of 20 percent the recurrent subluxation or lateral instability must be moderate.  To achieve the maximum rating under Diagnostic Code 5257 of 30 percent, the recurrent subluxation or lateral instability must be severe.  Diagnostic Code 5258 is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  The only ratable percent under Diagnostic Code 5258 is 20 percent, at which the Veteran's right knee is currently rated.  38 C.F.R. § 4.71a, Diagnostic Code 5257 and 5258 (2017).       

The claimant who has arthritis and instability of a knee may be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017), pertaining to degenerative arthritis.  That diagnostic code instructs that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved. 
 
Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59, 990 (2004).  

The Veteran's left knee disability is currently rated under Diagnostic Code 5260, which is measured by limitation of flexion of the leg.  A noncompensable rating is warranted for leg flexion limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating, which is what the Veteran's knee is currently rated at, is warranted for leg flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for leg flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

Diagnostic Code 5261 (leg, limitation of extension) was not used by the RO in rating either of the Veteran's knees, but as evidence in the record discusses pain in extension of both knees, is examined below.  A noncompensable rating is warranted for leg extension limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is limited to extension limited to 50 degrees. 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (anklyosis), Diagnostic Codes 5259 (symptomatic dislocation and/or removal of semilunar cartilage). Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown in the record and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2017).    

The claims on appeal of increased rating for two right knee disabilities and a left knee disability are not original claim for compensation as contemplated by the operative VA regulations.  38 C.F.R. § 3.655(b) (2017).

Analysis

The Veteran asserted that he should be in receipt of a higher rating for his right and left knee disabilities as they are more severe than that which is reflected by the current ratings assigned.

In February 2009, the Veteran filed a claim for increased rating for residual instability in the right knee status post ligament repair, currently 10 percent disabling, degenerative changes and popliteal cyst, right knee status post medial meniscectomy currently 20 percent disabling, and an increased initial evaluation for degenerative joint disease in the left knee with a current evaluation of 20 percent.  The RO issued a rating decision in August 2009, and the Veteran filed a notice of disagreement in October 2009.  

a). Evidence considered in August 2009 rating decision

In its August 2009 rating decision, the RO continued the evaluation of the Veteran's residual instability of his right knee, status post-ligament repair at 10 percent disabling because they did not find evidence of moderate subluxation or moderate lateral instability required for a higher rating.  The Veteran received injections in his both knees in both August and December of 2008.  December 2008 VA medical records showed that both knees showed no effusion, deformity or atrophy, and full range of motion with crepitation.  X-rays showed moderately severe degenerative joint disease in both knees.  An April 2009 VA examination noted an unstable gait and a limp from the right knee.  The Veteran has used braces for bilateral knees.  The right knee showed tenderness and guarding of movement, but there were no signs of edema, effusion, weakness, redness or heat.  There was no subluxation, and flexion was 90 degrees, with pain occurring at 45 degrees, and extension was within normal range, with pain occurring at 30 degrees.  The anterior and posterior cruciate ligament stability tests were in normal limits.  X-rays were not taken prior to this rating decision, as the Veteran was scheduled for x-rays to accompany his April 2009 VA examination but did not report or provide good cause for failure to appear. 

Under the rating category, for a higher rating of 20 percent, the Veteran needed to demonstrate moderate subluxation or lateral instability of the knee.  This was not demonstrated by the medical records in the file.  As such, the evaluation of residual instability, right knee, status post ligament repair was continued at 10 percent disabling.

The same medical evidence above was used to determine the Veteran's disability rating under Rating 5258.  The Veteran already has the maximum rating of 20 under this rating category, for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  As such the rating of 20 percent was continued.

For the Veteran's left knee, his treatment records previous to the August 2009 rating decision showed that he received injections in both knees in August 2008 at the Long Beach VA medical center, and again in December 2008 at the Loma Linda VA medical center as three injections which were helpful in relieving pain from the Veteran's left knee.  Examination of both knees showed no effusion, deformity, or atrophy, and full range of motion with crepitation.  X-ray reviews in a December 2008 orthopedic outpatient note from the Loma Linda VA medical center showed moderately degenerative joint disease in both knees.  April 2009 VA medical notes showed that the Veteran was unable to stand without support and that his gait was unstable with a limp from his right knee.  The Veteran had braces for bilateral knees.  The left knee showed tenderness and guarding of movement, with no signs of edema effusion, weakness, redness, and heat.  There was no subluxation.  Flexion was 90 degrees, with pain occurring at 45 degrees, and extension is within normal range, with pain occurring at 30 degrees.  The anterior and posterior cruciate ligaments stability tests were within normal limits.  The medial and lateral meniscus tests of the left knee were within normal limits.  The physician diagnosed the Veteran's left knee with patellofemoral syndrome.  

The Veteran did not report for his x-rays ordered by the RO in conjunction with his February 2009 claim for benefits on appeal, but an original rating decision was granted at 20 percent for the Veteran's left knee disability in the Veteran's August 2009 rating decision.  This was granted as his leg flexion was limited to 30 degrees by pain.  A higher evaluation of 30 percent was not warranted unless the record shows leg flexion limited to 15 degrees, which was not shown in the record.

b). October 2009 notice of disagreement

The Veteran claimed in his October 2009 notice of disagreement that his condition was significantly worse than described in the RO's August 2009 rating decision.  The Veteran claimed that the decision underestimated the pain of his right knee, and its instability, which had increased steadily.  He further claimed that fatigue resulted from fighting that kind of pain all day was underestimated.  He claimed that the joint physically disengages with every step, and that his knee locked and would throw him to the ground.

The Veteran claimed similarly in his October 2009 notice of disagreement that his left knee is swollen and painful at the end of the day, and that it also locked up.  He claimed he was previously a collegiate track athlete, and as of the date of his notice of disagreement that he could no longer walk fast or far, could not dance, and had trouble avoiding danger at his work on a construction site.  He could not get down on the floor because getting up was awkward and excruciating.  He stated his knees made every area of his life more difficult, from playing with grandchildren to attempting to aid his wife with household chores.  He claimed his disabilities made it difficult to keep his then current job at a construction site.   

c). Review of medical evidence of record

A review of the Veteran's lay statements, his wife's lay statements, his attorney's statement in support, and both private and medical records in during the appeals period show more treatment of the Veteran's knee.  The Veteran received a series of three Hyalgan injections in both knees during February 2011 at the Loma Linda VA medical center, and the Veteran noted an improvement in pain of 40% after his third injection.  The Veteran reported to the Long Beach VA medical center emergency room in March 2012 for pain in his left knee, and it was noted that his left knee had no swelling, redness or heat, and did have its full range of motion.  A preliminary read of x-rays showed no acute fracture to the knee.  A knee radiograph taken the same day showed enteropathy along superior portion of the patella, tibial spurring, and marginal osteophyte formations along the medial and lateral aspects of the distal femoral and proximal tibial components.  It also showed mild narrowing of the medial compartment of the knee joint space, and a possible loose body within the knee joint space.  There was not acute fracture or subluxation.  There was no suprapatellar joint effusion.  The soft tissues and bony mineralization appeared normal.  The examiner's impression was that there were moderate degenerative changes involving the left knee joint and possible loose body within the joint space.  His left knee had active range of motion from 0 to 95, and was painful under the knee cap and lateral knee, there was crepitus in the patellofemoral joint, and the Veteran reported a catching sensation in that knee. There was patellofemoral articulation, mildly in the lateral joint line and mild swelling, no warmth or ligamentous laxity. The McMurray test was painful laterally, and the Clark's and Noble's tests very painful.  The examiner found chondromalacia patella and a possible loose body in his left knee. 

In an evaluation to transfer as a patient to a different VA medical center in April 2012, it was noted that the Veteran had exquisite pain with attempt at range of motion in his left knee.  At a May 2012 VA medical center physical medicine consult, it was noted that the Veteran had left knee pain, and that there was some swelling in the knee, and some catching in the knee.  The Veteran reported that when sitting the knee could become very stiff and it was painful to move it when lying down, or when standing up from a sitting position. 

An August 2012 VA orthopedic consult showed that his right knee had worse degenerative joint disease than his left knee.  The Veteran expressed interest in a knee replacement.  The right knee showed mild swelling, and had range of motion from 0-110 degrees.  There was crepitus during motion, valgus stress in extension, but with more laxity when compared to the contrary knee and there was a firm endpoint.  The varus stress in extension with laxity also had a good endpoint, but the tibia pivots shifted.  There was varus stress at 30 degrees with a firm endpoint, obvious positive anterior drawer and negative posterior drawer. 

The left knee during the same examination showed mild to moderate swelling. The Veteran's left knee similarly had a range of motion from 0-110 degrees, with crepitus during motion. The varus/valgus had mild pseudolaxity, but had stable endpoints.  The anterior and posterior drawer were negative.  X-rays taken showed that the degenerative joint disease in the right knee was worse than the left, and there were obvious osteophytes and lateral luxation of the tibia, and complete medial joint collapse, and that the Veteran was an appropriate candidate for a total knee arthroplasty.

In contrast, a March 2013 VA neurology consult measured the Veteran's bilateral knee flexion and extension, and found him to have full extension and flexion in both knees. 

A December 2014 VA primary care initial evaluation noted that the Veteran complained of moderate to severe pain and that the right knee sometimes gave away.  In an August 2015 VA orthopedic surgical consult, a VA medical professional that the Veteran's bilateral varus and valgus strains were normal and did not elicit pain, and that his anterior and posterior drawer had firm stops but did not elicit pain.  The Veteran was given injections to both knees and the Veteran reported that the injections provided him pain relief.

The Veteran reported in a March 2016 VA outpatient pain screen that the pain in his knees was acceptable.  He further reported in an October 2016 VA orthopedic surgery consult that his knees were doing okay, and that he had lost weight and they were no longer bothering him, and did not request injections or surgery.  

The totality of evidence on appeal fails to support the Veteran's claim for increased ratings for his knee disabilities.  As stated, he has the only ratable percentage for his right knee disability under rating code 5258, and as such cannot have receive a higher rating through the table.  

His right knee rated under 5257 would qualify for a higher rating if medical evidence showed his knee to have additional severity of recurrent subluxation or lateral instability.  The medical evidence of record does not show evidence of the moderate subluxation required for a higher rating.  The record shows that the Veteran has instability in the knee, and wears a brace in part to compensate.  While the Veteran is competent to report lay evidence, including that his knee is unstable or has become increasingly unstable, he is not competent to give medical diagnoses or opinions.  38 C.F.R. § 3.159(a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So while the Veteran is credited for his statements claiming his knee instability has worsened, no medical evidence of record has shown and no medical professional has opined that his right knee instability or subluxation has progressed such that his right knee lateral instability or recurrent subluxation would be considered moderate for the purposes of rating code 5257.  Additionally, the Veteran described that in October 2016 that his knees had improved since he had lost weight.  The VA examination scheduled in July 2012 may have produced a relevant opinion to make this determination, but the medical evidence since does not indicate a higher rating.

The Veteran expresses pain for both right and left knee extension, which would be rated under Rating Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  However, the Veteran's various tests of extension did not demonstrate a limit on his functional range of motion for either knee.  While knee pain may be cause for a compensable rating under various diagnostic codes, the Veteran's right knee is already compensated for pain under 5258 and his left knee was compensated for pain under 5260, as his rating assigned for flexion limitation was higher due to painful motion than was warranted for range of motion alone.  38 C.F.R. § 4.14 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32 (2011); but also see DeLuca v. Brown, 8. Vet. App. 202 (1995), Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's left knee disability is rated under rating code 5260.  Higher ratings are assigned when limitation of flexion is noted.  While the Veteran's left knee flexion is noted at several points in his medical record, at no point in the record did the Veteran demonstrate inability or pain at 15 degrees, which would be necessary to award a higher rating.  In fact, the Veteran's medical record points to a greater degree of flexion than shown during the examination preceding his original grant of award.  As such, the evidence currently in the record is insufficient to grant the Veteran an increased rating on the three issues on appeal.         

The July 2012 VA examination scheduled to address the increased rating issues on appeal may have provided additional evidence to aid in determining this claim.  However, the Veteran failed to appear to his exam, and failed to give good cause for his absence. The Veteran previously failed to report without giving good cause for x-rays in August 2009 related to the increased ratings claims on appeal, and as noted above failed to report for a VA examination ordered to fulfill a Board remand request to address his service connection issues on appeal.  As such, the Board does not see the benefit in remanding to the RO to conduct another examination.

As a matter of law, as the Veteran filed a claim in February 2009 that was not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation" and cannot be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  It is instead a "claim for increase" under 38 C.F.R. § 3.655(b) and as such is denied as a matter of law for failure to report for a VA examination.  

The Board finds that the Veteran received notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005);  Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without a VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.  Here, a VA examination was ordered to determine entitlement to a benefit.  The Veteran was scheduled for such an examination and did not appear and has not provided good cause for his failure to report.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2017).  

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017). 

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2017). 

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU is because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

In March 2016 VA medical records, the Veteran reported that he had been unemployed since December 2014, although he wanted to work.  He further reported that he had worked in law enforcement for five years, ministry for twenty years, and construction management for several years.  He noted that he was able to work his way up to Operations Manager in construction management, but was laid off due to the economy downturn in California.  This is confirmed by the VA Form 21-4192, received from Barnhard-Balfour Beatty in April 2011.  It recorded that the Veteran worked at the company from June 2007 until he was laid off due to lack of work in March 2010.  Afterwards the Veteran recounted in his March 2016 VA medical records that he worked for Child Protective Services as an investigator for nine months, but did not agree with some of their procedures, so he left.  He stated that he was "pro parent," and did not like being told what to do.  He did not provide the exact dates he was employed at Child Protective Services.  The Veteran revealed in a February 2016 VA medical center psychotherapy appointment that approximately a year before, he had worked for a company buying and shipping electronics, which he unfortunately later discovered was a scam and left him with considerable credit card debt.  

The Veteran reported in August 2017 VA medical records that he is currently employed as a consultant in California.  The Veteran also reported in June 2016 VA medical records that he was able to go back to work in the construction trade after taking two Excedrin on account of pain in his lower abdomen and rectum, demonstrating that he had some work in the construction industry soon after he reported having been unemployed for two years in his March 2016 VA medical record. 

The Veteran did not provide any records showing that he was terminated from any position because of a service-connected disability.  He was let go from construction management on account of lack of work, and left Child Protective Services on account of philosophical differences.  He did not state the reasons that he left law enforcement or the ministry.   

As such, his record shows that the Veteran has been employable.  However, holding various jobs does not necessarily qualify as gainful employment under the regulation.  If a veteran obtains but is unable to hold positions, that may not qualify as the ability to be gainfully employed.  The Veteran showed he has been able to hold and advance in various positions over longer periods of time.

The Veteran's rated disabilities could qualify him for individual unemployability under 38 C.F.R. § 4.16 wherein the Board would refer the case to the Director of Compensation and Pension Service for extra-scheduler consideration.  As the Veteran has not demonstrated that he is unemployable on account of his service-connected disabilities, it will not be referred in this case.   

Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any VA will attempt to obtain on behalf of the claimant.  Notice to a claimant should be provided at the time or immediately after the VA received a substantially complete application for benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 38 U.S.C. §§ 5104, 7104 (2012); Goodwin v. Peake, 22 Vet. App 128 (2008) (regarding initial ratings claims as a downstream issue not requiring VCAA notice).

The Veteran filed his increase rating claims on appeal, adding the left knee disability, in February 2009.  The RO sent the Veteran a Veterans Claims Assistance Act (VCAA) letter in March 2009.  In August 2009, the RO issued a rating decision for the increased ratings issues on appeal.  The Veteran submitted his notice of disagreement in October 2009.  The Veteran was provided with a statement of the case in June 2013, and he submitted a VA Form 9 in August 2013.  He was provided a supplemental statement of the case in October 2017.  The Veteran did not request a hearing.  

The Veteran's October 2009 notice of disagreement included new claims for entitlement, and in combination with his March 2010 statement in support and October 2010 application for increased compensation based on unemployability, contained the genesis for the service connection issues and entitlement to TDIU currently on appeal.  The RO issued two VCAA letters in April 2010, and one in September 2010 in relation to these claims.  In January 2012, the RO issued a rating decision for the service connection claims on appeal and entitlement to TDIU, as well as other issues that the Veteran did not appeal.  The Veteran submitted a notice of disagreement in April 2012 and requested a Decision Review Officer (DRO) to handle his appeal.  The RO sent the Veteran a DRO Process Explanation letter in April 2012.  The RO issued a statement of the case in June 2013.  The Veteran properly submitted a VA Form 9 in August 2013, and did not request a hearing.  The RO issued a supplemental statement of the case in October 2017, following the May 2015 Board remand and the Veteran's failure to attend his ordered September 2015 VA medical exam, discussed below.  These issues were then returned to the Board for further adjudication.  All perfected appeal streams were merged by the Board in November 2017. 

In May 2015 the Board remanded the Veteran's claim for further development, specifically for a VA medical examination.  The Veteran was scheduled for a September 2015 VA examination at the Houston VA Medical Center.  The Veteran failed to report for the examination, and there is no evidence in the record indicating good cause for the Veteran's failure to report.  38 C.F.R. § 3.655(b) (2017).  This is not the first time the Veteran has failed to give good cause when missing a VA examination.  The Veteran similarly failed to attend a VA medical examination in July 2012 scheduled by the RO to evaluate his increased ratings claims currently on appeal, and did not provide good cause for his failure to report.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  38 C.F.R. § 3.655(a) (2017).  When a claimant fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on evidence of record.  38 C.F.R. § 3.655(b) (2017).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2017).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As a result, the VA's duty to assist in obtaining medical evidence that could have been used to support the Veteran's claim is satisfied.

The claims of entitlement for both hypertension and diabetes mellitus are secondary to the Veteran's service connected knee injury.  These are "other original claims" and as the Veteran, without good cause, has failed to appear for the VA examination scheduled to evaluate these disabilities, the claims are denied.  38 C.F.R. § 3.655 (2017); see Sabonis v. Brown, 6 Vet. App. 426, 460 (1994). 

The claims for entitlement to an increased rating for two right knee disabilities and increased rating for a left knee disability are all increased ratings claim.  If a veteran does not report to an ordered VA examination, without good cause, in association with his or her VA examination, the claims are denied.  38 C.F.R. § 3.655 (2017); see Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).   

The Board further finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs), VA medical records, lay testimony, and private medical records are of record.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  Similarly, the Board finds that the RO substantially complied with the directives of the Board remand and the VA's duty to assist by scheduling and notifying the Veteran of his VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is also unaware of any outstanding evidence.


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to an increased rating for a right knee disability, to include degenerative changes and popliteal cyst, post medial meniscectomy is denied.

Entitlement to an increased rating for residual right knee status post ligament repair is denied.

Entitlement to an increased rating for a left knee disability, to include degenerative joint disease is denied.

Entitlement to TDIU is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

	
Department of Veterans Affairs


